DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 15, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-3 and 6-7 depend on the listed claims, and, therefore, are also rejected.
Claims 1 and 5 state the “molecular weight” of the polyethylene glycol but do not specify whether the molecular weight is the number average or weight average.
Claim 4 recites the limitation "formula II" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 states that “X” is a single bond.  However, Claim 1, from which it depends, does not state that X can be such definition.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loccufier (US 2013/0176370)
With regards to claim 1, Loccufier teaches a photoinitiator having the following structure:

    PNG
    media_image1.png
    112
    169
    media_image1.png
    Greyscale

(abstract) wherein

    PNG
    media_image2.png
    203
    286
    media_image2.png
    Greyscale

(abstract) with the following being preferred:

    PNG
    media_image3.png
    122
    329
    media_image3.png
    Greyscale

(0037) or

    PNG
    media_image4.png
    175
    481
    media_image4.png
    Greyscale

(0037) which has a polyethylene molecular weight of 219.
With regards to claim 2, Loccufier teaches the halogen to be a F atom (0037).
With regards to claims 3 and 4, Loccufier teaches the polyethylene glycol to be linear (0037).
With regards to claim 5, Loccufier teaches the polyethylene glycol to have 13 repeat units (PTX-4, 0037) reading on a molecular weight of 544.
With regards to claim 6, Loccufier teaches the polyethylene glycol to be in the position of claimed R4 (0037).


Claims 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al (CN 106810627).
With regards to claims 1-6, Dong teaches specific thioxanthone compounds (page 1) having the following structure:

    PNG
    media_image5.png
    166
    341
    media_image5.png
    Greyscale

(page 2) wherein 
    PNG
    media_image6.png
    530
    1224
    media_image6.png
    Greyscale

(page 3) wherein the following is a preferred compound:

    PNG
    media_image7.png
    129
    427
    media_image7.png
    Greyscale

(page 3).  Dong teaches n to be 1-25, at the point where n is 25, the molecular weight of the polyethylene glycol is 1100.



Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie (CN 1660837).
With regards to claims 1-7, Xie teaches a thioxanthone-2-carboxylic ester (title) that has the following structure:

    PNG
    media_image8.png
    217
    1092
    media_image8.png
    Greyscale

(page 4) wherein when X is a polyethylene having “b” repeat units and b is from 1-18 (page 3) having a molecular weight of 792.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/           Primary Examiner, Art Unit 1763